This is an appeal from a judgment granting a divorce. The judgment appealed from was rendered on the 21st day of September, 1922, and the appeal was lodged in this court on the 22nd day of January, 1923. Section 4971, Rev. Laws of 1910, provides:
"A party desiring to appeal from a judgment granting a divorce may commence proceedings in error for the reversal or modification of such judgment at any time within four months from the date of the decree appealed from, and not thereafter."
The four months in which proceedings in error could be commenced expired on the 21st day of January, 1923, and proceedings in error having been commenced after the four months had expired, this court acquired no jurisdiction, and the appeal is dismissed.